United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2634
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Clarence O’Neal,                        *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 27, 2008
                                Filed: May 8, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Federal inmate Clarence O’Neal appeals the district court’s1 order committing
him under 18 U.S.C. § 4245, which provides for the hospitalization of an imprisoned
person suffering from a mental disease or defect, until he no longer needs treatment
or his prison sentence expires, whichever occurs first. Following careful review, we
conclude that the district court’s section 4245 finding was supported by the unrefuted


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.
opinion of the mental health professionals at the United States Medical Center for
Federal Prisoners in Springfield, Missouri, and was not clearly erroneous,
notwithstanding O’Neal’s denial of mental illness and the inability of defense
counsel’s separate examiner to offer a diagnostic impression. See 18 U.S.C. § 4245(d)
(determination of mental illness and treatment need, and burden of proof); United
States v. Bean, 373 F.3d 877, 879 (8th Cir. 2004) (standard of review); United States
v. Eckerson, 299 F.3d 913, 914-15 (8th Cir. 2002) (per curiam) (upholding
commitment order based on opinion of prison hospital staff, despite inmate’s denial
of mental illness).

        Accordingly, we affirm the judgment of the district court and grant counsel’s
motion to withdraw on condition that counsel inform appellant about the procedures
for filing petitions for rehearing and for certiorari.
                          ______________________________




                                         -2-